  Case 15-30694         Doc 45     Filed 01/07/19 Entered 01/07/19 08:26:47              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-30694
         CAROLYN L JONES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/08/2015.

         2) The plan was confirmed on 11/18/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/22/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/07/2018.

         6) Number of months from filing to last payment: 35.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,640.00.

         10) Amount of unsecured claims discharged without payment: $282,032.92.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-30694        Doc 45       Filed 01/07/19 Entered 01/07/19 08:26:47                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $26,379.36
       Less amount refunded to debtor                          $1,740.04

NET RECEIPTS:                                                                                   $24,639.32


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,127.95
    Other                                                                    $30.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,157.95

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now                   Unsecured      1,627.00            NA              NA            0.00        0.00
AMERICAN WEB LOAN                Unsecured      1,000.00            NA              NA            0.00        0.00
AT&T SERVICES INC                Unsecured      1,640.00       1,640.32        1,640.32      1,640.32         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,024.00       1,954.40        1,954.40      1,954.40         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         230.00           NA              NA            0.00        0.00
CNAC                             Unsecured      1,845.00            NA              NA            0.00        0.00
CNAC                             Secured        7,700.00     10,189.14         5,716.32      5,716.32    1,005.41
CREDIT ONE BANK                  Unsecured         333.00           NA              NA            0.00        0.00
CREDIT PROTECTION ASSOC          Unsecured         101.00           NA              NA            0.00        0.00
ECMC                             Unsecured    259,448.00    262,247.92       262,247.92           0.00        0.00
GREEN TRUST CASH                 Unsecured         390.00           NA              NA            0.00        0.00
IC SYSTEMS                       Unsecured      2,284.00            NA              NA            0.00        0.00
INGALLS MEMORIAL HOSPITAL        Unsecured      1,004.00       3,079.76        3,079.76      3,079.76         0.00
LVNV FUNDING                     Unsecured            NA         378.09          378.09        378.09         0.00
MERCHANTS CREDIT GUIDE CO        Unsecured         385.00           NA              NA            0.00        0.00
MRSI                             Unsecured         403.00           NA              NA            0.00        0.00
OPPORTUNITY FINANCIAL LLC        Unsecured      1,000.00       1,028.95        1,028.95      1,028.95         0.00
OPTIMIZE FINANCIAL GROUP         Unsecured      5,256.00            NA              NA            0.00        0.00
PANGEA VENTURES LLC              Unsecured      2,720.00            NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,563.00       1,563.13        1,563.13      1,563.13         0.00
PNC BANK                         Unsecured         191.00           NA              NA            0.00        0.00
Stellar Rec                      Unsecured         330.00           NA              NA            0.00        0.00
THEO DAVIS                       Unsecured      2,440.00            NA              NA            0.00        0.00
TIDEWATER FINANCE COMPANY        Secured        1,845.00       1,930.61        1,930.61      1,930.61      187.13
TIDEWATER FINANCE COMPANY        Unsecured            NA           0.00            0.00           0.00        0.00
T-MOBILE/T-MOBILE USA INC        Unsecured      2,284.00         834.36          834.36        834.36         0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA          70.73           70.73          70.73        0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA          92.16           92.16          92.16        0.00
VILLAGE OF HAZEL CREST           Unsecured         250.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-30694         Doc 45      Filed 01/07/19 Entered 01/07/19 08:26:47                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $7,646.93          $7,646.93         $1,192.54
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $7,646.93          $7,646.93         $1,192.54

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $272,889.82         $10,641.90              $0.00


Disbursements:

         Expenses of Administration                             $5,157.95
         Disbursements to Creditors                            $19,481.37

TOTAL DISBURSEMENTS :                                                                      $24,639.32


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
